JUSTICE FREEMAN, also dissenting: The court today holds that an order disqualifying counsel of a litigant’s choice is not final and immediately appealable. Because a disqualification order impacts a most significant right which, if not immediately appeal-able, may be irretrievably lost, I cannot join in that decision. I, therefore, respectfully, but vigorously, dissent. Although neither statutorily nor constitutionally mandated, it is fundamental that, in a civil case, a litigant is entitled to be represented by an attorney of his own choice. (People ex rel. Carey v. Lincoln Towing Service, Inc. (1976), 40 Ill. App. 3d 126, 131; see also Richardson-Merrell, Inc. v. Koller (1985), 472 U.S. 424, 442, 86 L. Ed. 2d 340, 354,105 S. Ct. 2757, 2767 (Stevens, J., dissenting); 7A C.J.S. Attorney & Client § 167 (1980).) Where counsel of one’s choice is denied, a myriad of practical values are destroyed. First and most apparently, the attorney-client relationship is directly impacted by a disqualification order. More often than not, a client has been involved with a particular attorney from the inception of a controversy. As a result, the client has developed a level of trust and confidence in that attorney and her abilities. A disqualification order deprives the client of that relationship. Second, in order that the underlying litigation not be too long delayed, disqualification requires the deprived litigant to initiate, with some measure of haste, a new attorney-client relationship. Third, the deprived litigant will necessarily incur additional costs to retain the services of a new attorney, not to mention the loss of dollars already expended for services of the disqualified attorney. Finally, aside from the impact on the client, there will be delay occasioned by the deprived party’s need to locate and retain new counsel, as well as by new counsel’s need to properly prepare to effectively take over the litigation. Notwithstanding these concerns, the majority holds that the availability of appeal of a disqualification order following final judgment in the underlying litigation is sufficient. Even beyond the practical concerns, I question what relief would be adequate after the litigation has ended. Assuming reversal of the final judgment on the underlying litigation to be that relief, it is fatuous to suppose that such relief is in any way adequate. Where a disqualification order is not immediately appealed, the right to counsel of one’s choice is irretrievably lost. Whether the party prevails or loses in the underlying litigation, the denial of his right to counsel of choice stands to go unvindicated. (See Chicago Title & Trust Co. v. Guaranty Bank & Trust Co. (1978), 59 Ill. App. 3d 362, 365.) In either case, the financial burden and the stress associated with litigation, alone, will dissuade a party from seeking reversal. Again assuming reversal is the remedy, I would hesitate to sanction any rule requiring reversal absent some showing of prejudice. (See Richardson-Merrell, Inc., 472 U.S. at 443, 86 L. Ed. 2d at 354, 105 S. Ct. at 2767 (Stevens, J., dissenting).) Assuming the need to demonstrate prejudice, what prejudice could a deprived, but meritorious, litigant possibly demonstrate to merit reversal of the underlying judgment? Further, what erroneously deprived prevailing party would willingly risk a potentially adverse verdict on retrial? In my mind, to deny immediate appeal of a disqualification order leaves the erroneously deprived party, effectively, without a remedy. The practical concerns as well as the absence of adequate relief are reason enough to provide for immediate appeal of a disqualification order. Nevertheless, as support for denying immediate appeal, the majority continues to breathe life into this court’s 1942 holding in Almon v. American Carloading Corp. (1942), 380 Ill. 524. Almon holds that a disqualification order is not final and appealable. In support, Almon reasons that a judgment or decree is final and reviewable when it (1) terminates the litigation on the merits of the case and (2) determines the rights of the parties. (Almon, 380 Ill. at 530.) Almon then states that one of the essential elements of finality of a decree is that if affirmed the only thing remaining to do is to proceed to its execution. Almon, 380 Ill. at 531. The court in Almon correctly acknowledged that the disqualification order at issue there had no bearing on the rights of the defendants as to the matters involved in their litigation. The court also correctly acknowledged that the disqualification order appealed from was on a matter collateral to the main issue. The court nonetheless concluded, based upon rules governing finality, that the order was not final and appealable. As I see it, the problem with Almon, as well as this majority opinion, is that each fails to appreciate the significance of the collateral nature of the disqualification order. In applying the test for finality, the majority and the court in Almon focused on the underlying action. To determine the finality of the disqualification order, however, it is the order, not the main action, upon which the court should focus. Only by doing so could the court in Almon and the majority here correctly conclude that the disqualification orders are final. This approach is neither radical nor unprecedented. Consider the analysis in Leckrone v. City of Salem (1987), 152 Ill. App. 3d 126. Though the holding in Leckrone has no viability in the face of Almon, its analysis is, nonetheless, instructive. In Leckrone, the court likened an order to disqualify, or refusing to disqualify an attorney, to an order of contempt. Citing this court’s opinion in People ex rel. Scott v. Silverstein (1981), 87 Ill. 2d 167, 171-72, the court in Leckrone noted that "[t]he imposition of a sanction for contempt is final and appealable because, although occurring within the context of another proceeding and thus having the appearance of being interlocutory, it is an original special proceeding, collateral to and independent of, the case in which the contempt arises. [Citations.] It is the end of the proceeding begun against the witness. There is nothing left to be done but enforce the judgment.” Leckrone, 152 Ill. App. 3d at 132-33; accord National Wrecking Co. v. Midwest Terminal Corp. (1987), 164 Ill. App. 3d 621. In the context of contempt proceedings, the focus for the finality determination is on the collateral issue. Recognizably, disqualification and contempt proceedings differ in character and purpose. Additionally, reasons permitting immediate appeal of contempt sanctions vary from those supporting immediate appeal of a disqualification order. Nonetheless, in each case, the party directly affected by the particular order risks the deprivation of significant rights. Thus, I believe that the same flexibility in applying the test of finality to contempt sanctions should be available with respect to disqualification orders. Without question, and as the court in Almon recognized, a disqualification order is a right separable from and collateral to the rights asserted in the main action. As with a contempt sanction, the entry of a disqualification order signals the end of a proceeding initiated against a nonlitigant. The only remaining action on the issue of disqualification is its enforcement. Additionally, as with a contempt sanction, in a disqualification proceeding, concern is with conduct of a nonlitigant, which is independent of the case and controversy in which the disqualification question arises. Aside from Almon, the majority offers no compelling reason to preclude immediate appeal of disqualification orders. In light of the analysis in Leckrone, but more particularly Scott, I believe that Almon is of minimal utility in answering the inquiry presented in this appeal. As is apparent, there is room for disagreement on this issue of finality with respect to disqualification orders. In the final analysis, however, the label attached to the order is insignificant. This court has authority to make rules governing appeals. (Ill. Const. 1970, art. VI, §§ 6, 16.) Pursuant to that authority, this court has provided for appeals from other than final judgments. (See 134 Ill. 2d Rules 306, 307, 308.) Thus, even conceding the nonfinality of a disqualification order, such determination does not preclude this court’s authority to fashion a rule rendering such orders immediately appealable. The finality rule is, after all, no more than policy designed to prevent the interruption of the progress of litigation by piecemeal appeals that cause delays and often waste judicial effort. Those policies are not undermined by permitting the immediate appeal of a disqualification order. In fact, immediate appeal may actually promote judicial economy. By contrast, an order that erroneously deprives a party of his chosen counsel frustrates public policy in a way which a post-trial appeal could not mitigate. Moreover, the damage resulting from an erroneous disqualification order is far greater than the disruption occasioned by immediate appeal of such orders. On balance, our interest in finality cannot outweigh a party’s significant interest in counsel of his choice. Where deprivation of a right is subject to being irretrievably lost, rigid and technical application of finality rules should give way. The effect of the majority’s holding is to discourage testing of a trial court’s disqualification order. Given the unfavorable options available to a litigant erroneously deprived of counsel of choice, appeal following final judgment on the underlying controversy has no real remedial effect. As a practical matter, it makes sense to review the propriety of such orders prior to proceeding with what may be complex, lengthy and costly litigation. Neither the court nor the parties are benefited by the delay occasioned by a later appeal. For these reasons, I dissent. JUSTICE HEIPLE joins in this dissent.